





Exhibit 10.1


BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.
SERIES A PREFERRED SHARE PURCHASE AGREEMENT
THIS SERIES A PREFERRED SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of
March 18, 2019 (the “Execution Date”) by and between Biohaven Pharmaceutical
Holding Company Ltd., a BVI business company organized under the laws of the
British Virgin Islands (the “Company”), and RPI Finance Trust, a Delaware
statutory trust (the “Investor”).
RECITALS
WHEREAS, pursuant to terms set forth in this Agreement, the Company desires to
sell to the Investor, and the Investor desires to purchase Series A Preferred
Shares, of no par value per share, from the Company (the “Preferred Shares”);
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1

Purchase and Sale of Shares
1.1    Sale of Shares. Subject to the terms and conditions hereof, the Company
will issue and sell to the Investor, and the Investor will purchase from the
Company, at the Initial Closing (as defined below), 2,495 Preferred Shares (the
“Initial Closing Shares” and together with the Additional Closing Shares, as
defined below, the “Shares”) at a price per share of $50,100 (the “Per Share
Purchase Price”).
1.2    Closing. The purchase and sale of the Initial Closing Shares shall take
place remotely via the exchange of documents and signatures on the first
business day following the satisfaction or waiver of the conditions set forth in
Section 4 and Section 5 (other than those conditions that by their nature are to
be satisfied at or immediately prior to the Closing, but subject to the
satisfaction or waiver of those conditions) or at such other date, time and
place as the Company and the Investor may agree in writing (which time is
designated as the “Initial Closing”). In the event there is more than one
closing, the term “Closing” shall apply to each such closing unless otherwise
specified. At the Initial Closing, the Company will deliver or cause to be
delivered to the Investor a copy of the irrevocable instructions to the
Company’s transfer agent instructing such transfer agent to issue the Shares
into book entry to the Investor and, concurrently, the Investor shall pay to the
Company a cash amount equal to $124,999,500.00, by wire transfer of immediately
available funds in accordance with the Company’s instructions.


1

--------------------------------------------------------------------------------







1.3    Additional Closings.
(a)    (i) Commencing upon the date on which the U.S. Food and Drug
Administration, or any successor agency thereto (the “FDA”) has accepted both of
(x) the New Drug Application (“NDA”) with respect to the tablet version of
rimegepant and (y) NDA with respect to the oral dissolving version of rimegepant
(the later of such dates, the “Second NDA Acceptance Date”), one of which NDAs
shall have been accepted under the FDA’s Priority Review Designation pathway in
accordance with Section 519(a)(1) of the Federal Food, Drug, and Cosmetic Act,
21 USC 301, et seq. as amended, and including any rules, regulations and
requirements promulgated thereunder, and (ii) ending upon the first anniversary
of the Second NDA Acceptance Date (the “Outside Date”), the Company may issue
and sell to the Investor, and the Investor will purchase from the Company, in up
to three additional Closings (each, an “Additional Closing”), up to Seventy-Five
Million Dollars ($75,000,000) in the aggregate (and no less than Twenty-Five
Million Dollars ($25,000,000) at each Additional Closing) of additional
Preferred Shares (the “Additional Shares” and the consideration paid by the
Investor at each Additional Closing, the “Additional Closing Purchase Price”).
At each Additional Closing, the Company will issue and sell to the Investor, and
the Investor will purchase from the Company, such number of Additional Shares as
is equal to (x) the applicable Additional Closing Purchase Price divided by (y)
the Per Share Purchase Price. For purposes of this Agreement, “rimegepant” means
any pharmaceutical product containing the compound identified as BHV-3000, and
any metabolites or prodrugs thereof, and any pharmaceutical hydrates, solvates,
salts, esters, isomers, enantiomers, diastereomers or polymorphs of any of the
foregoing (in each case, alone or with other active ingredients controlled by
the Company), in all forms, presentations, formulations and dosage forms.
(b)    The Company shall provide forty-five (45) business days’ advance written
notice to the Investor of any Additional Closing (the “Additional Closing
Notice”). Upon the receipt by the Company of any Additional Closing Notice, each
of the Company and the Investor shall consult to determine whether any filing or
notification is necessary or advisable under any applicable Antitrust Law with
respect to the Investor’s acquisition of the Additional Shares to be issued and
sold at such Additional Closing. If the Investor determines that a filing or
notification under any applicable Antitrust Law is necessary or advisable, then
(i) the Investor shall provide written notice of its determination to the
Company within five (5) business days of issuance of the Additional Closing
Notice and (ii) such Additional Closing shall be delayed by thirty-five business
days.
(c)    Each of the Investor and the Company shall make an appropriate filing or
notification under any applicable Antitrust Law within five (5) business days
following the date of any notice provided by the Investor pursuant to Section
1.3(b). Each of the Investor and the Company shall be responsible for its own
costs and expenses associated with such notifications and filing and shall use
its commercially reasonable efforts to obtain the expiration or termination of
the applicable waiting period under the HSR Act, and to obtain the termination
or expiration of any other applicable waiting periods or any necessary approvals
or consents under any other applicable Antitrust Law, at the earliest possible
date after the date of filing.
(d)    Each of the Investor and the Company shall: (i) reasonably cooperate with
each other in connection with any investigation or other inquiry relating to the
transactions contemplated


2

--------------------------------------------------------------------------------







by an Additional Closing Notice; (ii) reasonably keep the other party informed
of any communication received by such party from, or given by such party to, the
U.S. Federal Trade Commission (the “FTC”), the U.S. Department of Justice (the
“DOJ”) or any other Merger Control Authority and of any communication received
or given in connection with any proceeding by a private party, in each case
regarding the transactions contemplated by an Additional Closing Notice; (iii)
promptly respond to any inquiries or requests received from the FTC, the DOJ or
any other Merger Control Authorities for additional information or
documentation; (iv) reasonably consult with each other in advance of any meeting
or conference with the FTC, the DOJ or any other Merger Control Authority, and
to the extent permitted by the FTC, the DOJ or such other Merger Control
Authority and reasonably determined by such party to be appropriate under the
circumstances, give the other Parties or their counsel the opportunity to attend
and participate in such meetings and conferences; and (v) permit the other party
or their counsel to the extent reasonably practicable to review in advance, and
in good faith consider the views of the other party or their counsel concerning,
any submission, filing or communication (and documents submitted therewith)
intended to be given by it to the FTC, the DOJ or any other Merger Control
Authority; provided, however, such party shall be under no obligation to
reschedule any meetings or conferences with the FTC, the DOJ or any other Merger
Control Authority to enable the other party to attend.
(e)    Notwithstanding anything to the contrary in this Section 1.3, the term
“commercially reasonable efforts” as used in this Section 1.3 does not require
that either party (i) offer, negotiate, commit to or effect, by consent decree,
hold separate order, trust or otherwise, the sale, divestiture, license or other
disposition of any capital stock, assets, rights, products or businesses of
either party or their respective Affiliates, (ii) agree to any restrictions on
the activities of either party or their respective Affiliates, or (iii) pay any
material amount or take any other action to prevent, effect the dissolution of,
vacate, or lift any decree, order, judgment, injunction, temporary restraining
order, or other order in any suit or proceeding that would otherwise have the
effect of preventing or delaying any of the transactions contemplated by an
Additional Closing Notice.
(f)    Each Additional Closing shall take place remotely via the exchange of
documents and signatures on the first business day following the satisfaction or
waiver of the conditions set forth in Section 4 and Section 5 (other than those
conditions that by their nature are to be satisfied at or immediately prior to
the applicable Additional Closing, but subject to the satisfaction or waiver of
those conditions) or at such other date, time and place as the Company and the
Investor may agree in writing. At each Additional Closing, the Company will
deliver or cause to be delivered to the Investor a copy of the irrevocable
instructions to the Company’s transfer agent instructing such transfer agent to
issue the Shares into book entry to the Investor and, concurrently, the Investor
shall pay to the Company the Additional Closing Purchase Price for such
Additional Closing, by wire transfer of immediately available funds in
accordance with the Company’s instructions.
(g)    If the Company does not issue and sell to the Investor the entire amount
of Additional Shares prior to the Outside Date, then the Company shall pay to
the Investor an amount equal to (i) Three Million Dollars ($3,000,000)
multiplied by (ii) 1.00 minus the quotient obtained by dividing the total
Additional Closing Purchase Price actually paid by the Investor to the Company
by Seventy-Five Million Dollars ($75,000,000). Any amount payable by the Company
pursuant to this Section 1.3(g) shall be paid by wire transfer of immediately
available funds in accordance with the


3

--------------------------------------------------------------------------------







Investor’s instructions as promptly as practicable and in any event within five
(5) business days following the Outside Date.
1.4    Use of Proceeds; Use of Priority Review Voucher. The Company will use One
Hundred and Five Million Dollars ($105,000,000) of the proceeds from the sale of
the Initial Closing Shares for the purchase the priority review voucher issued
by the United States Secretary of Health and Human Services and assigned
tracking number PRV NDA 210365 (the “Priority Review Voucher”), that entitles
the holder of such voucher to Priority Review, with the remainder of such
proceeds to be used for other general corporate purposes. The Company will
submit the Priority Review Voucher with the first NDA that it files with respect
to rimegepant.
SECTION 2    

Representations and Warranties of the Company
Except as set forth on the Schedule of Exceptions attached hereto as Exhibit A,
the Company hereby makes the following representations and warranties to the
Investor. The Schedule of Exceptions shall be updated as necessary for each
Additional Closing, and such updated Schedule of Exceptions shall be applicable
to such Additional Closing, subject to the prior written consent of the
Investor, which consent shall not be unreasonably withheld or delayed.
2.1    Organization and Good Standing and Qualifications. The Company is a BVI
business company duly organized, validly existing and in good standing under the
laws of the British Virgin Islands and has all requisite power and authority to
own, lease, operate and occupy its properties and to carry on its business as
now being conducted. Except as set forth on the Schedule of Exceptions, the
Company does not own more than 50% of the outstanding capital stock of or
control any other business entity. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned or leased by it
makes such qualification necessary, other than those in which the failure so to
qualify or be in good standing would not have a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” shall mean any event or
condition that would reasonably be likely to have a material adverse effect on
the business, operations, properties, or financial condition of the Company and
its consolidated subsidiaries, taken as a whole, or adversely affect in any
material respect the ability of the Company to perform its obligations, or
Investor’s rights, under this Agreement; provided, that none of the following
shall constitute a “Material Adverse Effect”: the effects of conditions or
events that are generally applicable to the capital, financial, banking or
currency markets and the biotechnology industry, and changes in the market price
of the Company’s common shares, no par value per share (the “Common Shares”),
except to the extent that such event, change or development disproportionately
affects the Company, relative to other similarly situated companies in the
biotechnology industry.
2.2    Authorization. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement;
(ii) the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby and thereby
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action, and no further consent or authorization of the
Company, its Board of


4

--------------------------------------------------------------------------------







Directors or its shareholders is required; and (iii)  the Agreement has been
duly executed and delivered and constitutes a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, securities,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies, or indemnification or by other equitable
principles of general application.
2.3    Valid Issuance of Shares. The issuance of the Shares has been duly
authorized by all requisite corporate action. When the Shares are issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, the Shares will be duly and validly issued and
outstanding, fully paid, and nonassessable, and will be free of all liens and
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws. The Company has reserved a sufficient number
of Preferred Shares for issuance to the Investor in accordance with the
Company’s obligations under this Agreement. The Common Shares potentially
issuable upon conversion of any Unredeemed Shares (as defined in the Terms to
Update the Articles of Association) have been duly authorized and reserved for
issuance by all requisite corporation action and, upon issuance in accordance
with the Articles of Association, will be duly and validly issued, fully paid,
and nonassessable, and will be free of all liens and restrictions on transfer
other than restrictions on transfer under applicable state and federal
securities laws.
2.4    No Conflict. The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not (i) contravene or conflict with the Memorandum and Articles of
Association of the Company, as in effect as of the applicable Closing,
(ii) contravene or conflict with or violate any federal, state, local or foreign
statute, rule, regulation, judgment, order, writ or decree binding upon or
applicable to the Company, (iii) contravene or conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material contract or other material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation binding upon or applicable to the Company,
or (iv) create or impose a lien, charge or encumbrance on any property of the
Company under any agreement or other commitment to which the Company is a party
or by which the Company is bound, in the case of each of clauses (iii) and (iv),
which would have a Material Adverse Effect.
2.5    Consents. Except for the consents that have been obtained on or prior to
the Closing or filings required to be made by the Company with federal or state
securities commissions or the New York Stock Exchange (“NYSE”), no consent,
approval, license, order, authorization, registration, declaration or filing
with or of any governmental entity or other person is required to be done or
obtained by the Company in connection with (i) the execution and delivery by the
Company of this Agreement, (ii) the performance by the Company of its
obligations under this Agreement, (iii) the consummation by the Company of any
of the transactions contemplated by this Agreement, including the issuance and
sale of the Shares in accordance with the terms hereof.
2.6    Compliance. The Company is not, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated herewith will
not cause the Company to be (i) in violation or default of any provision of any
instrument, mortgage, deed of trust, loan, contract,


5

--------------------------------------------------------------------------------







commitment filed with the Commission Documents (as defined below), (ii) in
violation of any provision of any judgment, decree, order or obligation to which
it is a party or by which it or any of its properties or assets are bound, or
(iii) in violation of any federal, state or, to its knowledge, local statute,
rule or governmental regulation, in the case of each of clauses (i), (ii) and
(iii), which would have a Material Adverse Effect.
2.7    Capitalization. As of February 26, 2019 (the “Reference Date”), no
Preferred Shares were issued and outstanding and a total of 44,262,658 Common
Shares were issued and outstanding, increased thereafter solely as set forth in
the next sentence. Other than in the ordinary course of business, the Company
has not issued any shares since the Reference Date other than Common Shares
issued pursuant to (i) employee benefit plans disclosed in the Commission
Documents, and (ii) the exercise or conversion of outstanding warrants, options
or other securities disclosed in the Commission Documents. The issued and
outstanding shares of the Company have been duly and validly issued and are
fully paid and nonassessable, were not issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities, and, for those
shares issued until the Closing, have been issued in compliance with all federal
and state securities laws, in each case except as would not reasonably be
expected to have a Material Adverse Effect. Except as set forth in the
Commission Documents, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares or other equity
interest in the Company, or any contract, commitment, agreement, understanding
or arrangement of any kind to which the Company is a party and relating to the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options. Without
limiting the foregoing, no preemptive right, co-sale right, right of first
refusal, registration right, or other similar right exists with respect to the
Shares or the issuance and sale thereof. There are no shareholder agreements,
voting agreements or other similar agreements with respect to the voting of the
Shares to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s shareholders.
2.8    Commission Documents, Financial Statements. The Company’s Common Shares
are registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and since January 1, 2018, the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing, including filings
incorporated by reference therein, being referred to herein as the “Commission
Documents”). The Company’s Common Shares are currently listed or quoted on the
NYSE. The Company is not in violation of the listing requirements of the NYSE
and has no knowledge of any facts that would reasonably lead to delisting or
suspension of its common shares from the NYSE in the foreseeable future. The
Company is an “Early Stage Company” as defined in Section 312.03 of the NYSE
Listing Company Manual as of the date hereof. As of its date, each Commission
Document filed since January 1, 2018, complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder applicable to such document, and, as of its date, after
giving effect to the information disclosed and incorporated by reference
therein, no such Commission Document since January 1, 2018, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they


6

--------------------------------------------------------------------------------







were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Commission Documents filed with the
Commission since January 1, 2018, complied as to form and substance in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
2.9    Internal Controls and Procedures. The Company maintains disclosure
controls and procedures as such terms are defined in, and required by, Rule
13a-15 and Rule 15d-15 under the Exchange Act. Except as disclosed in the
Commission Documents, such disclosure controls and procedures are effective as
of the latest date of management’s evaluation of such disclosure controls and
procedures as set forth in the Commission Documents to ensure that all material
information required to be disclosed by the Company in the reports that it files
or furnishes under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the
Commission. Except as disclosed in the Commission Documents, the Company
maintains a system of internal controls over financial reporting sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP.
2.10    Material Adverse Change. Except as disclosed in the Commission
Documents, since December 31, 2018, no event or series of events has or have
occurred that would, individually or in the aggregate, have a Material Adverse
Effect.
2.11    No Undisclosed Liabilities. To the Company’s knowledge, the Company and
its consolidated subsidiaries, taken as a whole, do not have any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) that would be required to
be disclosed on a balance sheet of the Company and its consolidated subsidiaries
(including the notes thereto) in conformity with GAAP and are not disclosed in
the Commission Documents, other than those incurred in the ordinary course of
the Company’s or its subsidiaries’ respective businesses since December 31,
2018.
2.12    No Undisclosed Events or Circumstances. Except for the transactions
contemplated by this Agreement and such agreement whereby the Company will
purchase the Priority Review Voucher (the “PRV Purchase Agreement”), no event or
circumstance has occurred or exists with respect to the Company, its
subsidiaries, or their respective businesses, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed and which, individually or in the aggregate,
would have a Material Adverse Effect.


7

--------------------------------------------------------------------------------







2.13    Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto. Except as set forth in the Commission Documents, there is no action,
suit, claim, investigation or proceeding pending or, to the knowledge of the
Company, threatened, against or involving the Company, any subsidiary, or any of
their respective properties or assets that could be reasonably expected to have
a Material Adverse Effect. Except as set forth in the Commission Documents, no
judgment, order, writ, injunction or decree or award has been issued by or, to
the knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.
2.14    Compliance with Law. The businesses of the Company and its subsidiaries
have been and are presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except as would not reasonably be expected to cause a Material Adverse Effect.
The Company and each of its subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it, except
for such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
2.15    Exemption from Registration, Valid Issuance. Subject to, and in reliance
on, the representations, warranties and covenants made herein by the Investor,
the issuance and sale of the Shares in accordance with the terms and on the
bases of the representations and warranties set forth in this Agreement and the
issuance of the Common Shares potentially issuable upon conversion of any
Unredeemed Shares (as defined in the Terms to Update the Articles of
Association), may be issued and sold without registration under the Securities
Act of 1933, as amended (the “Securities Act”), pursuant to Section 4(a)(2)
thereof. The sale and issuance of the Shares pursuant to, and the Company’s
performance of its obligations under, this Agreement will not (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Shares or any of the assets of the Company, or (ii) entitle the holders of
any outstanding shares of the Company to preemptive or other rights to subscribe
to or acquire the Shares or other securities of the Company.
2.16    Transfer Taxes. All share transfer or other taxes (other than income
taxes) which are required to be paid in connection with the sale and transfer of
the Shares to be sold to Investor hereunder will be, or will have been, fully
paid or provided for by the Company and all laws imposing such taxes will be or
will have been fully complied with.
2.17    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.
2.18    Brokers. Except as expressly set forth in this Agreement, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any of its subsidiaries in respect of the transactions contemplated by this
Agreement.


8

--------------------------------------------------------------------------------







SECTION 3    

Representations and Warranties of the Investor
The Investor hereby represents and warrants to the Company that:
3.1    Experience. The Investor is experienced in evaluating companies such as
the Company, has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.
3.2    Investment. The Investor is acquiring the Shares for investment for the
Investor’s own account and not with the view to, or for resale in connection
with, any distribution thereof. The Investor understands that the Shares have
not been and will not be registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein. The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.
3.3    Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. In connection therewith, the Investor acknowledges that the
Company will make a notation on its share ledger regarding the restrictions on
transfers set forth in this Section 3, subject to Section 6.2, and will transfer
the Shares on the books of the Company only to the extent not inconsistent
herewith and therewith.
3.4    Access to Information. The Investor has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. The Investor has had a full opportunity to ask questions of and
receive answers from the Company, or any person or persons acting on behalf of
the Company, concerning the terms and conditions of an investment in the Shares.
The Investor is not relying upon, and has not relied upon, any statement,
representation or warranty made by any person, except for the statements,
representations and warranties contained in this Agreement.
3.5    Authorization. This Agreement when executed and delivered by the Investor
will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.
3.6    Investor Status. The Investor acknowledges that it is either (i) an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act (an “Institutional Accredited Investor”) or (ii) a “qualified
institutional buyer” as defined in Rule 144A of the Securities


9

--------------------------------------------------------------------------------







Act, as indicated on Schedule A hereto, and the Investor shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.
3.7    No Inducement. The Investor was not induced to participate in the offer
and sale of the Shares by the filing of any registration statement in connection
with any public offering of the Company’s securities, and the Investor’s
decision to purchase the Shares hereunder was not influenced by the information
contained in any such registration statement.
3.8    No Conflicts. The execution, delivery and performance by the Investor of
this Agreement do not and will not (i) contravene or conflict with the
organizational documents of the Investor, (ii) contravene or conflict with or
constitute a default under any material provision of any law binding upon or
applicable to the Investor or (iii) contravene or conflict with or constitute a
default under any material contract or other material agreement, judgment,
order, writ, injunction, citation, award or decree binding upon or applicable to
the Investor.
3.9    Consent. No consent, approval, license, order, authorization,
registration, declaration or filing with or of any governmental entity or other
person is required to be done or obtained by the Investor in connection with
(i) the execution and delivery by the Investor of this Agreement, (ii) the
performance by the Investor of its obligations under this Agreement or (iii) the
consummation by the Investor of any of the transactions contemplated by this
Agreement.


SECTION 4    

Conditions to Investor’s Obligations at Closing
The obligations of the Investor under this Agreement are subject to the
fulfillment on or before each Closing of each of the following conditions, any
of which may be waived in writing by the Investor (except to the extent not
permitted by law):
4.1    No Injunction, etc. No preliminary or permanent injunction or other
binding order, decree or ruling issued by a court or governmental agency shall
be in effect which shall have the effect of preventing the consummation of any
of the transactions contemplated by this Agreement. No action or claim shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.
4.2    Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall have been true and correct in all material
respects (except for such representations and warranties that are qualified by
“materiality” or “Material Adverse Effect” which shall be true and correct in
all respects) on and as of such Closing with the same effect as though such
representations and warranties had been made on and as of such Closing.


10

--------------------------------------------------------------------------------







4.3    Antitrust Approvals. All governmental and regulatory filings, consents,
authorizations, approvals and other licenses that are required for the
consummation of the transactions contemplated hereby shall have been duly made
and obtained, and all applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations promulgated thereunder (the “HSR Act”) or any other
applicable Antitrust Laws, shall have expired or been terminated.
4.4    Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before such
Closing.
4.5    Commission Documents, Financial Statements. The representations and
warranties of the Company contained in Section 2.8 (disregarding any updated
Schedule of Exceptions in respect thereof) shall be true and correct in all
respects on and as of such Closing.
4.6    No Material Adverse Effect. Since the date of this Agreement, there shall
not have been or occurred any Material Adverse Effect.
4.7    Compliance Certificate. A duly authorized officer of the Company shall
deliver to the Investor at such Closing a certificate stating that the
conditions specified in Sections 4.2, 4.3, 4.4 and 4.5 have been fulfilled and
certifying and attaching the Company’s Memorandum and Articles of Association,
as in effect as of the date of such Closing, and authorizing Board of Directors
resolutions with respect to this Agreement and the transactions contemplated
hereby.
4.8    Securities Laws. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.
4.9    Authorizations. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of such Closing.
4.10    Legal Opinion. The Investor shall have received legal opinions from
counsel to the Company, each dated as of the date of such Closing and in a form
reasonably satisfactory to the Investor.
4.11    PRV Purchase Agreement. In the case of the Initial Closing only, the
Company shall have entered into the PRV Purchase Agreement.
4.9    Amended and Restated Memorandum and Articles of Association. In the case
of the Initial Closing only, the Company shall have filed with the Registrar of
Corporate Affairs in the British Virgin Islands (the “Registrar”), and shall
have registered, (i) the amended and restated Memorandum and Articles of
Association, updated to memorialize the terms of the Preferred Shares as set
forth on Exhibit B (the “Terms to Update the Articles of Association”), with any
revisions required by BVI law and mutually agreed between the Investor and the
Company and (ii) any notice of change of authorized shares, to the extent
required under BVI law.


11

--------------------------------------------------------------------------------









SECTION 5    

Conditions to the Company’s Obligations at Closing
The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before each Closing of each of the following conditions
by the Investor:
5.1    Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
materiality which shall be true and correct in all respects) on and as of such
Closing with the same effect as though such representations and warranties had
been made on and as of such Closing.
5.2    Securities Law Compliance. The offer and sale of the Shares issuable at
such Closing to the Investor pursuant to this Agreement shall be exempt from the
registration requirements of the Securities Act and the registration and/or
qualification requirements of all applicable state securities laws.
5.3    Antitrust Approvals. All governmental and regulatory filings, consents,
authorizations, approvals and other licenses that are required for the
consummation of the transactions contemplated hereby shall have been duly made
and obtained, and all applicable waiting periods (and any extensions thereof)
under the HSR Act or any other applicable Antitrust Laws, shall have expired or
been terminated.
5.4    Authorization. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of such Closing.




SECTION 6    

Resales; Covenants
6.1    Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Shares to the public without registration and, in each case, for so
long as the Investor holds Shares that are not freely transferable without
restriction under the Securities Act (including the current public information
requirement under Rule 144), the Company agrees to use commercially reasonable
efforts to:
(a)    Make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act;


12

--------------------------------------------------------------------------------







(b)    File with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and
(c)    Furnish the Investor forthwith upon request (i) a written statement by
the Company as to its compliance with the public information requirements of
said Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents as may be reasonably
requested in availing the Investor of any rule or regulation of the Commission
permitting the sale of any such securities without registration.
6.2    Restrictive Legend. The Investor agrees to the imprinting, so long as is
required by this Section 6, of a restrictive legend in substantially the
following form:
“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.”
The legend set forth in this Section 6.2 and the related notation in the
Company’s register of members shall be removed and the Company shall issue a
certificate without such legend or any other legend to the holder of the Shares
or issue to such holder by electronic delivery at the applicable balance account
at The Depository Trust Company, if (i) the Shares are registered for resale
under the Securities Act, (ii) the Shares are sold or transferred in compliance
with to Rule 144 and the Company has received such customary certifications and
other information as it shall have reasonably requested to demonstrate
compliance of such transfer or sale with Rule 144, or (iii) the Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144.
Following Rule 144 becoming available for the resale of Shares, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144, the Company shall (at the Company’s
expense), upon the written request of Investor, cause its counsel to issue to
the Company’s transfer agent a legal opinion authorizing the issuance of a
certificate representing the Shares without any restrictive or other legends, if
requested by such transfer agent.
6.3    NYSE Listing of Shares. To the extent the Company has not done so prior
to the date of this Agreement, the Company shall promptly apply to cause the
aggregate number of Common Shares issuable upon the conversion of any Unredeemed
Shares (as defined in the Terms to Update the Articles of Association) to be
approved for listing on the NYSE, subject to official notice of issuance.
6.4    Reasonable Best Efforts; Filings. Subject to the terms and conditions of
this Agreement, each of the Company and the Investor shall cooperate with each
other and use its reasonable best efforts to promptly take, or cause to be
taken, all actions, and do, or cause to be done, and assist


13

--------------------------------------------------------------------------------







and cooperate with each other in doing, all things necessary, proper or
advisable to cause the conditions to the Initial Closing to be satisfied as
promptly as reasonably practicable following the date hereof, including
incorporating the Terms to Update the Articles of Association into the Company’s
Amended and Restated Memorandum and Articles of Association, with any reasonable
adjustments thereto as required by the NYSE that do not materially disadvantage
either party hereto, and preparing and filing all documentation to effect all
necessary notifications, filings and other information required to complete the
Closings and to obtain as expeditiously as possible all consents, expirations of
waiting periods and authorizations necessary or advisable to be obtained from
any third party, the NYSE and/or any governmental entity in order to consummate
the transactions contemplated by this Agreement.
6.5    Further Assurances. Each of the Investor and the Company shall execute
such further documents and shall take, or shall cause to be taken, such further
actions as may be reasonably required to carry out the provisions of this
Agreement and give effect to the transactions contemplated hereby. If the
Investor determines that a filing or notification under any applicable Antitrust
Law is necessary or advisable in connection with any issuance Common Shares
issuable upon conversion of the Shares, then Sections 1.3(c), (d) and (e) of
this Agreement shall apply to any such filing or notification under any
applicable Antitrust Law mutantis mutantis.


SECTION 7    

Indemnification

7.1    Each party (an “Indemnifying Party”) hereby indemnifies and holds
harmless the other party, such other party’s respective officers, directors,
employees, consultants, representatives and advisers, and any and all other
Persons, directly or indirectly, controlling, controlled by, or under common
control with, such Person (each, an “Affiliate”) of the foregoing (each of the
foregoing, an “Indemnified Party”) from and against all losses, liabilities,
costs, damages and expense (including reasonable legal fees and expenses)
(collectively, “Losses”) suffered or incurred by any such Indemnified Party to
the extent arising from, connected with or related to (i) breach of any
representation or warranty of such Indemnifying Party in this Agreement; and
(ii) breach of any covenant or undertaking of any Indemnifying Party in this
Agreement. If an event or omission (including, without limitation, any claim
asserted or action or proceeding commenced by a third party) occurs which an
Indemnified Party asserts to be an indemnifiable event pursuant to this Section
7, the Indemnified Party will provide written notice to the Indemnifying Party,
setting forth the nature of the claim and the basis for indemnification under
this Agreement. The Indemnified Party will give such written notice to the
Indemnifying Party immediately after it becomes aware of the existence of any
such event or occurrence. Such notice will be a condition precedent to any
obligation of the Indemnifying Party to act under this Agreement but will not
relieve it of its obligations under the indemnity except to the extent that the
failure to provide prompt notice as provided in this Agreement prejudices the
Indemnifying Party with respect to the transactions contemplated by this
Agreement and to the defense of the liability. In case any such action is
brought by a third party against any Indemnified Party and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein and, to the extent that it wishes, to assume the
defense and settlement thereof with counsel reasonably selected


14

--------------------------------------------------------------------------------







by it and, after notice from the Indemnifying Party to the Indemnified Party of
such election so to assume the defense and settlement thereof, the Indemnifying
Party will not be liable to the Indemnified Party for any legal expenses of
other counsel or any other expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof, provided, however, that an
Indemnified Party shall have the right to employ separate counsel at the expense
of the Indemnifying Party if (i) the employment thereof has been specifically
authorized in writing by the Indemnifying Party; or (ii) representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between such parties (which such judgment shall be made
by the Indemnified Party in good faith after consultation with counsel). The
Indemnified Party agrees to cooperate fully with (and to provide all relevant
documents and records and make all relevant personnel available to) the
Indemnifying Party and its counsel, as reasonably requested, in the defense of
any such asserted claim at no additional cost to the Indemnifying Party. No
Indemnifying Party will consent to the entry of any judgment or enter into any
settlement with respect to any such asserted claim without the prior written
consent of the Indemnified Party, not to be unreasonably withheld or delayed,
(a) if such judgment or settlement does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Indemnified Party of a
release from all liability in respect to such claim or (b) if, as a result of
such consent or settlement, injunctive or other equitable relief would be
imposed against the Indemnified Party or such judgment or settlement could
materially and adversely affect the business, operations or assets of the
Indemnified Party. No Indemnified Party will consent to the entry of any
judgment or enter into any settlement with respect to any such asserted claim
without the prior written consent of the Indemnifying Party, not to be
unreasonably withheld or delayed. If an Indemnifying Party makes a payment with
respect to any claim under the representations or warranties set forth herein
and the Indemnified Party subsequently receives from a third party or under the
terms of any insurance policy a sum in respect of the same claim, the receiving
party will repay to the other party such amount that is equal to the sum
subsequently received.


7.2    Limitations on Liability. No party hereto shall be liable for any
punitive or special damages under this Section 7 (and no claim for
indemnification hereunder shall be asserted) as a result of any breach or
violation of any covenant or agreement of such party (including under this
Section 7) in or pursuant to this Agreement.
7.3    Exclusive Remedy. The rights of the parties hereto pursuant to (and
subject to the conditions of) this Section 7 shall be the sole and exclusive
remedy of the parties hereto and their respective Affiliates with respect to any
Losses (whether based in contract, tort or otherwise) resulting from or relating
to any breach of the representations, warranties covenants and agreements made
under this Agreement or any certificate, document or instrument delivered
hereunder, and each party hereto hereby waives, to the fullest extent permitted
under applicable law, and agrees not to assert after the Initial Closing, any
other claim or action in respect of any such breach. Notwithstanding the
foregoing, claims for common law fraud shall not be waived or limited in any way
by this Section 7.




15

--------------------------------------------------------------------------------







SECTION 8    

Miscellaneous
8.1    Definitions: As used in this Agreement, the terms below shall have the
following meanings:
(a)    “Antitrust Laws” means any federal, state or foreign law, regulation or
decree, including the HSR Act, designed to prohibit, restrict or regulate
actions for the purpose or effect of monopolization or restraint of trade.
(b)    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
(c)    “Merger Control Authorities” means all relevant governmental authorities
under applicable Antitrust Laws, including the FTC and DOJ.
8.2    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of New York as applied to agreements entered into and
performed entirely in the State of New York by residents thereof.
8.3    Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Investor and the last
Additional Closing (or, if no Additional Closing occurs, the Initial Closing)
until the expiration of the applicable statute of limitations.
8.4    Successors, Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. This
Agreement may not be assigned by either party without the prior written consent
of the other; except that either party may assign this Agreement to an Affiliate
of such party or to any third party that acquires all or substantially all of
such party’s business, whether by merger, sale of assets or otherwise.
8.5    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed
if to the Investor, at the following address:
  
RPI Finance Trust
c/o RP Management, LLC
110 East 59th St, 33rd Floor
New York, NY 10022
Attention: George Lloyd
Telephone: (212) 883-2280
E-mail: glloyd@royaltypharma.com
Facsimile: (212) 883-2260


16

--------------------------------------------------------------------------------









with a copy to:
Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention: Arthur McGivern
Telephone: 617-570-1971
Facsimile: (617) 523-1231
E-mail: AMcGivern@goodwinlaw.com
if to the Company, at the following address:


Biohaven Pharmaceutical Holding Company Ltd.
215 Church Street, Suite 304
New Haven, Connecticut 06510
Attention:    Vlad Coric
Facsimile:    203-244-4239
E-mail:        vlad.coric@biohavenpharma.com


with a copy (which shall not constitute notice) to:


Cooley LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, VA 20190-5656Attention:    Darren DeStefano
Facsimile:     703-456-8100
E-mail:     ddestefano@cooley.com
or at such other address as one party shall have furnished to the other party in
writing. All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered,
(ii) when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one business day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.
8.6    Expenses. Each of the Company and the Investor shall bear its own
expenses and legal fees incurred on its behalf with respect to this Agreement
and the transactions contemplated hereby.
8.7    Finder’s Fees. Each of the Company and the Investor shall indemnify and
hold the other harmless from any liability for any commission or compensation in
the nature of a finder’s fee, placement fee or underwriter’s discount (including
the costs, expenses and legal fees of defending against such liability) for
which the Company or the Investor, or any of its respective partners, employees,
or representatives, as the case may be, is responsible.


17

--------------------------------------------------------------------------------







8.8    Counterparts. This Agreement may be executed in counterparts, each of
which shall be enforceable against the party actually executing the counterpart,
and all of which together shall constitute one instrument.
8.9    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
8.10    Entire Agreement. This Agreement, including the exhibits and schedules
attached hereto, constitute the full and entire understanding and agreement
among the parties with regard to the subjects hereof and thereof. No party shall
be liable or bound to any other party in any manner with regard to the subjects
hereof or thereof by any warranties, representations or covenants except as
specifically set forth herein or therein.
8.11    Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.
8.12    Trustee Capacity of Wilmington Trust Company. Notwithstanding anything
contained herein to the contrary, it is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by Wilmington
Trust Company, not individually or personally but solely in its trustee
capacity, in the exercise of the powers and authority conferred and vested in it
under the trust deed of the Investor, (ii) each of the representations,
undertakings and agreements herein made on the part of the Investor is made and
intended not as a personal representation, undertaking and agreement by
Wilmington Trust Company but is made and intended for the purpose of binding
only the Investor and (iii) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Investor or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Investor under
this Agreement or any related documents


[SIGNATURE PAGES FOLLOW]




18

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Series A Preferred Share
Purchase Agreement as of the date first set forth above.
 
 
 
 
BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.
 
 
 
 
By:
/s/ Vlad Coric MD
 
Name: Vlad Coric MD
 
Title: Chief Executive Officer
 
 
 
 
 
 
RPI FINANCE TRUST
 
 
By:
Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee
 
 
 
 
By:
/s/ Cynthia L. Major
 
Name: Cynthia L. Major
 
Title: Officer
 
 

 





--------------------------------------------------------------------------------






Schedule A
EXHIBIT A
[Attachments omitted in accordance with Item 601(a)(5) of Regulation S-K as they
do not contain information material to an investment or voting decision.]









--------------------------------------------------------------------------------






EXHIBIT B
Terms to Update the Articles of Association
[Exhibit omitted in accordance with Item 601(a)(5) of Regulation S-K as it does
not contain information material to an investment or voting decision. The
preliminary terms set forth in the exhibit were superseded by the final terms
included in the Amended and Restated Memorandum and Articles of Association
filed as Exhibit 3.1 to the Registrant’s Form 8-K filed with the Securities and
Exchange Commission on April 8, 2019]



